I respectfully dissent because I do not believe the syllabus inDenovchek, supra, is applicable to this case. Appellant is clearly prejudiced, as he is seeking *Page 160 
enforcement of the mutual right of visitation with his daughter through a contempt action against his former spouse. I agree with appellant's characterization of this action as civil contempt because it is designed to benefit the appellant through remedial or coercive means. Id. at 16, 520 N.E.2d at 1364. To conclude he is not prejudiced because he can refile upon payment of court costs is to disregard the definition of a final appealable order found in R.C. 2505.02. Thus, I dissent.